Case 2:18-cr-00365-JNP Document 1192 Filed 03/10/21 PageID.29723 Page 1 of 2
                                                                                      FILED
                                                                               2021 MAR 10 AM 10:32
                                                                                     CLERK
                                                                               U.S. DISTRICT COURT

                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


 UNITED STATES OF AMERICA,                           ORDER RE FORFEITURE TRIAL

        Plaintiff,                                   Case No. 2:18-cr-00365-JNP

 v.                                                  District Judge Jill N. Parrish

 JACOB KINGSTON, ISAIAH KINGSTON,
 LEV DERMEN, RACHEL KINGSTON, and
 SALLY KINGSTON,

        Defendants.



        The jury coordinator has contacted all the jurors regarding the forfeiture phase of the trial

scheduled to begin on August 2, 2021. She reports that one juror has moved out of the state and

that two other jurors have prepaid vacations that conflict with this trial date, leaving nine jurors

available to participate in the forfeiture trial.

        The court orders counsel for the Government and for Dermen to meet and confer regarding

the number of jurors available for trial. Specifically, the parties should discuss whether they wish

to stipulate to a panel of nine jurors, whether the law permits the court to contact the alternate

jurors to inquire as to their availability for the forfeiture trial, and whether they wish to reschedule

the forfeiture phase of the jury trial.

        The parties should file a joint report on the juror issue by March 19, 2021. If the parties

cannot agree, they should file separate briefs by that date.
Case 2:18-cr-00365-JNP Document 1192 Filed 03/10/21 PageID.29724 Page 2 of 2




           DATED March 10, 2021.

                                   BY THE COURT



                                   ______________________________
                                   Jill N. Parrish
                                   United States District Court Judge




                                     2
